COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00150-CV


NATE D. SANDERS, INC. AND                                          APPELLANTS
BAUMGARDNER FUNERAL HOME,
INC., AND ALLEN S.
BAUMGARDNER, SR.

                                         V.

ROBERT EDWARD LEE OSWALD                                              APPELLEE


                                     ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 067-250449-11

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Joint Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a), 43.2(f). As agreed to by the parties,


      1
       See Tex. R. App. P. 47.4.
costs of the appeal shall be paid by the party incurring same, for which let

execution issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: August 25, 2015




                                   2